DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frost (US 10654611 B2) in view of Bozich (US 5979749 A).
Regarding claims 17-18, 20, and 22, Frost teaches a retail ready packaging comprising a case having six sides, having a tear line (50) and divisible along the tear line into a display portion (i.e. tray) and a tear portion (i.e. top removable portion; see Figures 3-4), the tear line extends across at least four of the sides and the tear line on two of the sides being linear and extending an angle across each side (see Fig. 1); and a tear support piece (150/182) attached to the case on two of the sides (i.e. front and top) and adapted to provide rigidity to the tear portion for facilitating divisibility of the tear portion from the display portion (Examiner considers reinforcing panels 150 and 182 to be “tear support pieces”); wherein the shipping container is convertible into a display container by removal of the tear portion and the tear support piece along the tear line (see Figures 1-4).  Frost lacks a tear support piece that is separate from the blank.
Bozich teaches a combination shipping and point of sale display carton for consumer goods comprising a tear support piece (25) formed separate from a blank for making the carton and secured to the case on at least two sides of the case and adapted to provide rigidity to a tear portion for facilitating divisibility of the tear portion (see Fig. 4; Col 3 lines 9-26).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Frost’s container to include a separate tear support tape or rip cord, as taught by Bozich, in order to reinforce and guide the tear feature to create an even tear upon converting the carton to its display configuration (Bozich; Col 3 lines 51-67).
Regarding claim 19, Frost, as modified above, teaches a shelf-ready display container wherein the tear support piece is couplable to the two sides with an adhesive (Frost; Col 9 lines 1-24).
Regarding claim 21, Frost, as modified above, discloses the claimed invention except for teaching that the tear portion defines at least 30% of at least one but no more than two of the plurality of sides.  However, Examiner notes that it would have been an obvious matter of design choice to modify the angled tear pattern on the sides to define at least 30% of the respective sides, since such a modification would have involved a mere change in the shape and/or location of a component.   A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F. 2d 669,149 USPQ 47 (CCPA 1966).
Response to Arguments
5.	Applicant’s arguments, see Pages 4-6, filed 07/01/2022, with respect to the rejection(s) of claim(s) 17-20 and 22 under USC 102(a)(1)—in view of Frost have been fully considered and are persuasive.  Frost lacks a tear support piece that is formed separately from the blank that forms the container.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of USC 103(a)—Frost in view of Bozich.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734